                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


  RICKY R. FRANKLIN,
                              Plaintiff,                CIVIL ACTION FILE
  vs.                                                  NO. 1:20-CV-04661-SDG

  CARRINGTON MORTGAGE SERVICES,
  LLC, WILMINGTON SAVINGS FUND
  SOCIETY, FSB, JOHN DOE
  CORPORATION 1 THROUGH 5,
                      Defendants.


                                      JUDGMENT


        This action having come before the court, Honorable Steven D. Grimberg, United

States District Judge, on the Final Report and Recommendation of the Magistrate Judge,

and defendants’ motion to dismiss, and the court having adopted said recommendation

as the order of the Court, and GRANTED defendants’ motion, it is

        Ordered and Adjudged that this action is DISMISSED WITH PREJUDICE.

        Dated at Atlanta, Georgia, this 9th day of June, 2021.


                                                 JAMES N. HATTEN
                                                 CLERK OF COURT

                                           By:    s/Jennifer K. Brown
                                                  Deputy Clerk


Prepared, Filed, and Entered
in the Clerk's Office
    June 9, 2021
James N. Hatten
Clerk of Court

By: s/Jennifer K. Brown
       Deputy Clerk
